DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-24 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“bring the technical installation into a safe state in response to detection of a hazardous condition,
wherein the safety system is configured to:
identify an autonomously operating technical unit, 
register the autonomously operating technical unit in response to the autonomously operating technical unit satisfying a defined condition, 
restrict monitoring of the first hazardous area by the first safety-related device in response to the registration, and in response to a defined event;
revoke the registration of the autonomously operating technical unit; and
lift the restriction on monitoring.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art (US 20050222713), (US 10737387), (US 10654172) made of record and not relied upon is considered pertinent to applicant's disclosure.



Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666